Exhibit 10.2

 

SUBORDINATED NOTE AGREEMENT

 

$4,000,000 in aggregate principal amount of Subordinated Notes Due 2009

 

This Subordinated Note Agreement dated as of September 14, 2004 is entered into
among SeraCare Life Sciences, Inc., a California corporation (the “Company”),
the persons named on the signature pages hereof (together with their respective
successors and assigns, each a “Noteholder” and collectively the “Noteholders”)
and David Barrett Inc., a California corporation, as Administrative Agent for
the Noteholders (the “Agent”). The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings:

 

“Acquisition”: Any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which the Company and/or any of
its Subsidiaries directly or indirectly (a) acquires any ongoing business or all
or substantially all of the assets of any firm, partnership, joint venture,
limited liability company, corporation or division thereof, whether through
purchase of assets, merger or otherwise, (b) acquires in one transaction or as
the most recent transaction in a series of transactions control of securities of
a Person engaged in an ongoing business representing more than 50% of the
ordinary voting power for the election of directors or other governing position
if the business affairs of such Person are managed by a board of directors or
other governing body or (c) acquires control of more than 50% of the ownership
interest in any partnership, joint venture, limited liability company, business
trust or other Person that is not managed by a board of directors or other
governing body.

 

“Advance”: Advances made to the Company pursuant to Section 2.01.

 

“Agent”: As set forth in the introductory paragraph of this Agreement.

 

“Affiliate”: As to any Person, (a) any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or (b) any Person who is (i) a director or executive officer of such
Person or of any Subsidiary of such Person or (ii) a shareholder, member or
partner having control of any Person described in the preceding clause (a). For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (i) vote securities having 50% or more of the ordinary
voting power for the election of directors of such Person or (ii) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Agreement”: This Subordinated Note Agreement, as amended, supplemented or
modified from time to time.

 



--------------------------------------------------------------------------------

“Asset Disposition”: The sale, sale and leaseback, transfer, conveyance,
exchange, long-term lease accorded sales treatment under GAAP or similar
disposition (including by means of a merger, consolidation, amalgamation, joint
venture or other substantive combination) of any of the Properties, business or
assets (other than cash equivalents but, including the assignment of any lease,
license or permit relating to any Property) of the Company or any of its
Subsidiaries to any Person or Persons other than to the Company or any of its
Subsidiaries; provided that Asset Dispositions shall not include (i) the sale of
obsolete or worn-out equipment having a value in the aggregate of $500,000 in
any fiscal year of the Company or any Subsidiary, (ii) the sale of inventory in
the ordinary course of business or (iii) the sale of the Company’s property
located in West Bridgewater, MA, but not of any personal property of the Company
located thereon (other than fixtures).

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect, or any successor statute.

 

“Business Day”: A day other than a Saturday, Sunday or a day on which commercial
banks in California are authorized or required by law to close.

 

“Capital Lease”: As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is accounted for as a capital lease on the balance sheet of that Person.

 

“Capital Stock”: Any and all shares, interests, participation or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

 

“Capitalized Lease Obligations”: Obligations for the payment of rent for any
real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control”: If (a) any Person (including, for the purposes of this
paragraph, a partnership, limited partnership, syndicate or other group deemed a
“person” for the purposes of Section 13(d) of the Exchange Act) other than the
Specified Investors shall in any way acquire beneficial ownership of securities
of the Company that, together with all other securities of the Company then
beneficially owned by such Person, constitute 35% or more of the securities
having ordinary voting power to elect a majority of the Company’s Board of
Directors or (b) both Michael Crowley and Barry D. Plost shall cease to be the
President, the Chief Executive Officer or the Chairman of the Board of the
Company, and 90 days shall have elapsed without a replacement for such former
officer or officers, as the case may be, acceptable to Majority Holders in their
reasonable discretion, having been appointed and having assumed such office.

 

“Collateral”: All of the property (tangible or intangible) purported to be
subject to the lien or security interest purported to be created by any
mortgage, deed of trust, security

 



--------------------------------------------------------------------------------

agreement, pledge agreement, assignment or other security document as security
for all or part of the Obligations; provided that the Company shall not be
required to grant a security interest in any leasehold real property interest or
in its property located in West Bridgewater, MA.

 

“Company”: As set forth in the introductory paragraph of this Agreement.

 

“Credit Party”: The Company and each of its Subsidiaries and Affiliates, if any,
from time to time executing a Note Document, and “Credit Parties” means all such
Persons, collectively.

 

“Default”: Any of the events specified in Article VII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars and $”: Dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: Each Subsidiary organized under the laws of the United
States of America or any state thereof. As of the date of this Agreement, the
Company has no Subsidiaries.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Equityholder Agreements” Each shareholder agreement, member agreement, partner
agreement, voting agreement, buy-sell agreement, option, warrant, put, call,
right of first refusal, and any other agreement or instrument with conversion
rights into equity of the Company or any Subsidiary between the Company or any
Subsidiary and any holder or prospective holder of any equity interest of the
Company or any Subsidiary (including interests convertible into such equity).

 

“Event of Default”: Any of the events specified in Article VII hereof, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“GAAP”: Generally accepted accounting principles in the United States in effect
from time to time. If, at any time, GAAP changes in a manner which will
materially affect the calculations determining compliance by the Company with
any of its covenants in Section 6.01, such covenants shall continue to be
calculated in accordance with GAAP in effect prior to such changes in GAAP.

 

“Government Authority”: Any nation or government, any federal, state or other
political subdivision thereof and any federal, state or local entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantee Obligation”: As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation,

 



--------------------------------------------------------------------------------

any bank under any letter of credit) which Person the guaranteeing person has
agreed to reimburse or indemnify for undertaking such obligation in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds for the purchase or payment of any such primary obligation or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lesser of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

 

“Hedging Obligations”: Of any Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions, and (ii) any and all
cancellations, buy-backs, reversals, terminations or assignments of any of the
foregoing.

 

“Indebtedness”: As to any Person, (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(excluding any obligations incurred under ERISA), (ii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (iii)
all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person, (iv)
all Capitalized Lease Obligations of such Person, (v) all Hedging Obligations of
such Person, (vi) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (vii) all mandatory
redemption, repurchase or dividend obligations of such Person with respect to
Capital Stock, (viii) all liabilities in respect of unfunded vested benefits
under plans covered by Title IV of ERISA and (ix) all Guarantee Obligations of
such Person in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire,

 



--------------------------------------------------------------------------------

or otherwise to secure a credit against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (i), (ii), (iii), (iv),
(v), (vi), (vii) or (viii) above.

 

“Interest Payment Date”: The Maturity Date and the last day of each month
commencing on September 30, 2004.

 

“Internal Revenue Code”: The Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter.

 

“Lien”: Any mortgage, pledge, charge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security agreement or other
security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
Capitalized Lease Obligation having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing).

 

“Majority Holders”: As of any date of determination, Noteholders owning at least
a majority of the then aggregate unpaid principal amount of the Notes.

 

“Material Adverse Effect”: A material adverse effect on (a) the business,
operations, property, condition or prospects (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, (b) the ability of the Company
or any Subsidiary to perform its respective obligations under the Note Documents
or (c) the validity or enforceability of the Note Documents or the rights or
remedies of the Noteholders hereunder or thereunder.

 

“Maturity Date”: March 15, 2009.

 

“Note” and “Notes”: As defined in Section 2.01.

 

“Note Documents”: This Agreement, the Notes and each security agreement, deed of
trust, mortgage, guarantee and other document delivered to the Agent or any
Noteholder in connection with this Agreement and/or the credit extended
hereunder.

 

“Noteholder”: As set forth in the introductory paragraph of this Agreement.

 

“Obligations”: The unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Notes and interest
accruing on or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding and whether or not at a default rate) the Notes, and
all other obligations and liabilities of the Company and its Subsidiaries to the
Noteholders, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the Notes, any other Note Document
and any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all
reasonable fees and disbursements of counsel to the Noteholders that are
required to be paid by the Company and its Subsidiaries pursuant to the terms of
this Agreement) or otherwise.

 



--------------------------------------------------------------------------------

“Organic Documents”: With respect to any entity, in each case to the extent
applicable thereto, its certificate and articles of incorporation or
organization, its by laws or operating agreement, its partnership agreement, all
other formation and/or governing documents, and all Equityholder Agreements,
voting agreements and similar arrangements applicable to any of its authorized
shares of capital stock, its partnership interests or its member interests, and
any other arrangements relating to the control or management of any such entity
(whether existing as corporation, a partnership, a limited liability company or
otherwise).

 

“Person”: An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

 

“Prepayment Fee”: A fee to be paid by the Company upon certain prepayments
occurring after March 15, 2005 and on or prior to March 15, 2008 of the Notes
representing the amortization of certain of Noteholders’ costs incurred in
connection with the purchase of the Notes equal to the principal amount prepaid
multiplied by the following percentage:

 

If Prepaid During

the 12-Month Period

Ending on March 15

of the Following Years:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2006

   3 %

2007

   2 %

2008

   1 %

 

“Properties”: The collective reference to the real and personal property owned,
leased, used, occupied or operated, under license or permit, by the Company or
any of its Subsidiaries.

 

“Regulations T, U and X”: Regulations T, U and X, respectively, promulgated by
the Board of Governors of the Federal Reserve System, as amended from time to
time, and any successors thereto.

 

“Responsible Officer”: The chief executive officer or the president of the
Company, or, with respect to financial matters, the chief financial officer of
the Company.

 

“S.E.C.”: The United States Securities and Exchange Commission and any successor
institution or body which performs the functions or substantially all of the
functions thereof.

 

“Securities Act”: The Securities Act of 1933, as amended.

 

“Senior Agent”: Union Bank of California, N.A., as administrative agent for the
Senior Lenders under the Senior Credit Agreement, and any successor agent under
the Senior Credit Agreement.

 



--------------------------------------------------------------------------------

“Senior Collateral Documents”: The “Collateral Documents” as defined in the
Senior Credit Agreement.

 

“Senior Credit Agreement”: The Revolving/Term Credit and Security Agreement by
and among the Company, Union Bank of California, N.A., as administrative agent,
Brown Brothers Harriman & Co., as collateral agent, and the Senior Lenders dated
September 14, 2004.

 

“Senior Credit Notes”: The Notes (as defined in the Senior Credit Agreement).

 

“Senior Debt Documents”: The Senior Credit Agreement, the Senior Credit Notes,
the Senior Collateral Documents and the other Loan Documents (as defined in the
Senior Credit Agreement).

 

“Senior Lender”: Collectively mean the banks and other lenders party to the
Senior Credit Agreement from time to time, initially including Union Bank of
California, N.A. and Brown Brothers Harriman & Co.

 

“Senior Lender Liens”: Senior liens in favor of the Collateral Agent under (and
as defined in) the Senior Credit Agreement from time to time granted pursuant to
the Senior Debt Documents and senior to the Liens granted under the Collateral
Documents pursuant to the terms of the Subordination Agreement.

 

“Specified Investors”: Institute Grifols, S.A., Pecks Management Partners, Ltd.,
Barry D. Plost, or any investment fund or other Person in either event
controlled, directly or indirectly, by any such Person or their respective
Affiliates.

 

“Subordination Agreement”: Intercreditor and Subordination Agreement of even
date herewith among the Company, Agent and Senior Agent, as the same may be
amended, modified and/or restated from time to time in accordance with its
terms.

 

“Subsidiary”: As to any Person at any time of determination, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries or Subsidiaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“UCC”: The Uniform Commercial Code of the State of California.

 

SECTION 1.02. Other Definitional Provisions.

 

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms not defined in subsection 1.01, and accounting
terms partly defined in subsection 1.01 to the extent not defined, shall have
the respective meanings given to them under GAAP.

 



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

 

(c) So long as the Company does not have any Subsidiaries, references to a
Subsidiary or Subsidiaries in this Agreement shall be deemed to be deleted.

 

ARTICLE II

 

ISSUE AND SALE OF NOTES

 

SECTION 2.01 Authorization and Issuance of the Notes. The Company has duly
authorized the issuance and sale to Noteholders of $4,000,000 in aggregate
principal amount of the Company’s Subordinated Secured Notes Due 2009 (including
any such Notes issued in substitution therefor pursuant to Section 9.06 hereof
and any such Notes issued in payment of accrued interest pursuant to Section
3.01 hereof, the “Notes”).

 

SECTION 2.02 Sale and Purchase. Subject to the terms and conditions and in
reliance upon the representations, warranties and agreements set forth herein,
the Company shall sell to Noteholders, and Noteholders shall purchase from the
Company, in an amount equal to the pro rata portion of the Notes as set forth on
Annex A, the Notes in the aggregate principal amount set forth in Section 2.01
hereof for $4,000,000 in the aggregate.

 

SECTION 2.03 The Closing. Delivery of and payment for the Notes (the “Closing”)
shall be made at the offices of O’Melveny & Myers LLP, 114 Pacifica, Suite 100,
Irvine, California, commencing at 10:00 a.m., local time, on September 14, 2004
or at such place or on such other date on as may be mutually agreeable to the
Company and Noteholders. The date and time of the Closing as finally determined
pursuant to this Section 2.03 are referred to herein as the “Closing Date.”
Delivery of the Notes shall be made to Noteholders against payment of the
purchase price therefor, by wire transfer of immediately available funds in the
manner agreed to by the Company and Noteholders. The Notes shall be issued in
such name or names and in such permitted denomination or denominations as set
forth in Annex A or as Noteholders may request in writing not less than two (2)
Business Days before the Closing Date.

 

ARTICLE III

 

REPAYMENT OF THE NOTES

 

SECTION 3.01 Interest Rates and Interest Payments. The Company covenants and
agrees to make payments to the Noteholders, of accrued interest on the Notes on
each Interest Payment Date in accordance with the following.

 

The Notes will bear interest on the outstanding principal amount thereof at a
rate equal to fourteen percent (14%) per annum from the Closing Date through and
including September 15, 2006, and at a rate equal to sixteen percent (16%) per
annum after September 15, 2006. The Company shall pay the portion of accrued
interest in respect of the Notes equal to fourteen percent (14%) per annum, in
cash on each Interest Payment Date. The Company shall

 



--------------------------------------------------------------------------------

pay any additional portion of accrued interest in respect of the Notes in excess
of fourteen percent (14%) per annum by adding such amount to the outstanding
principal amount of the Notes on each Interest Payment Date, it being
understood, however, that if the Senior Credit Agreement expressly permits the
payment of such additional portion of accrued interest in cash, the Company
shall pay such accrued interest in cash.

 

Any relevant Noteholder may request the issuance of additional Notes or to
reflect such additional principal amount, but absent manifest error, the records
of such Noteholder regarding the amount of such additional principal shall be
deemed to be true and accurate even if additional Notes shall not have been
issued to evidence the same.

 

Interest on the Notes will be computed on the basis of a year of 360 days,
composed of twelve 30-day months, and the actual number of days elapsed.

 

Upon the occurrence and during the continuation of any Event of Default, the
outstanding principal amount of all Notes and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the Notes. Payment or acceptance of the increased rates of interest
provided for in this Section 3.01 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Agent or any Noteholder.

 

SECTION 3.02 Repayment of the Notes. The Company covenants and agrees to repay
to the Noteholders, the unpaid principal balance of the Notes in full, together
with all accrued and unpaid interest, fees and other amounts due hereunder, on
the Maturity Date.

 

SECTION 3.03 Optional Prepayment of Notes and Prepayment Premium Upon
Prepayment. The Company may prepay to the Noteholders the outstanding principal
amount of the Notes in whole or in part in multiples of $100,000, or such lesser
amount as is then outstanding, at any time at a price equal to (i) 100% of the
principal amount prepaid plus (ii) the accrued interest on the amount prepaid,
if any, to the date set for prepayment, plus (iii) if the Notes are prepaid
after March 15, 2005 but on or before March 15, 2008, a Prepayment Fee. All such
prepayments shall be applied to the outstanding principal after application of
such prepayment to any accrued interest and prepayment premium (if any) payable
in connection therewith.

 

SECTION 3.04 Notice of Optional Prepayment. If the Company shall elect to prepay
any Notes pursuant to Section 3.03 hereof, the Company shall give notice of such
prepayment to Agent and each holder of the Notes to be prepaid not less than ten
(10) days or more than ninety (90) days prior to the date fixed for prepayment,
specifying (i) the date on which such prepayment is to be made, (ii) the
principal amount of such Notes to be prepaid on such date, and (iii) the
premium, if any, and accrued interest applicable to the prepayment. Such notice
shall be accompanied by a certificate of the President or the Chief Financial
Officer of the Company that such prepayment is being made in compliance with
Section 3.03. Notice of

 



--------------------------------------------------------------------------------

prepayment having been so given, the aggregate principal amount of the Notes
specified in such notice, together with accrued interest thereon and the
premium, if any, shall become due and payable on the prepayment date set forth
in such notice, unless such notice if withdrawn by the Company not less than
three (3) days prior to such date.

 

SECTION 3.05 Mandatory Prepayment upon a Change of Control. The Notes shall be
prepaid upon a Change of Control as follows:

 

(i) If any Change of Control is to occur, then not less than ten (10) days nor
more than sixty (60) days prior to the occurrence of such Change of Control, the
Company will notify the Agent and each holder of any Notes of such pending
Change of Control and the date upon which it is scheduled to occur. The Company
will prepay all of the Notes then outstanding, together with the prepayment fee
of one percent (1%), on the date upon which the Change of Control occurs, unless
the Company and the Majority Holders agree to a different date or the Majority
Holders otherwise waive such prepayment, and no prepayment requested pursuant to
this Section 3.05(i) shall be due unless a Change of Control shall occur.

 

(ii) Each notice from the Company pursuant to this Section 3.05 shall make
explicit reference to this Section 3.05.

 

SECTION 3.06 Home Office Payment. The Company will pay all sums becoming due on
such Note for principal, premium, if any, and interest to the Noteholders by the
method and at the address specified for such purpose in Annex A, or by such
other method or at such other address as the Noteholders shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, each holder
of a Note shall surrender such Note for cancellation, reasonably promptly after
such request, to the Issuers at their principal executive office.

 

SECTION 3.07 Maximum Lawful Rate. This Agreement, the Notes and the other Note
Documents are hereby limited by this Section 3.07. In no event, whether by
reason of acceleration of the maturity of the amounts due hereunder or
otherwise, shall interest and fees contracted for, charged, received, paid or
agreed to be paid to Noteholders exceed the maximum amount permissible under
such applicable law. If, from any circumstance whatsoever, interest and fees
would otherwise be payable to Agent or Noteholders in excess of the maximum
amount permissible under applicable law, the interest and fees shall be reduced
to the maximum amount permitted under applicable law. If from any circumstance,
Agent or Noteholders shall have received anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excess of interest shall be applied to the reduction of the principal amount of
the Notes, in such manner as may be determined by Noteholders, and not to the
payment of fees or interest, or if such excessive interest exceeds the unpaid
balance of the principal amount of the Notes, such excess shall be refunded to
the Company.

 



--------------------------------------------------------------------------------

SECTION 3.08 Sharing of Payments, Etc. If any Noteholder shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Notes owing to it in excess of its
ratable share of payments on account of the Notes obtained by all the
Noteholders, then such Noteholder shall forthwith purchase from the other
Noteholders such participations in the Notes owing to them as shall be necessary
to cause such purchasing Noteholder to share the excess payment ratably with
each of them, provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Noteholder, such purchase
from each Noteholder shall be rescinded and such Noteholder shall repay to the
purchasing Noteholder the purchase price to the extent of such recovery together
with an amount equal to such Noteholder’s ratable share (according to the
proportion of (i) the amount of such Noteholder’s required repayment to (ii) the
total amount so recovered from the purchasing Noteholder) of any interest or
other amount paid or payable by the purchasing Noteholder in respect of the
total amount so recovered. The Company agrees that any Noteholder so purchasing
a participation from another Noteholder pursuant to this Section 3.08 or any
other provision of this Agreement may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right to set-off) with
respect to such participation as fully as if such Noteholder were the direct
creditor of the Company in the amount of such participation.

 

ARTICLE IV

 

CONDITIONS OF CLOSING

 

SECTION 4.01. Conditions Precedent to Issuance of Notes. The obligation of each
Noteholder to acquire its Note is subject to the conditions precedent that:

 

(a) Each Noteholder shall have received on or before the Closing Date the
following, each dated such day (except for the document referred to in clause
(ii)), in form and substance satisfactory to the Noteholders:

 

(i) The Notes issued by the Company to the order of each Noteholder;

 

(ii) Executed copies of all Note Documents; and

 

(iii) Executed acknowledgement copies (or other evidence of filing satisfactory
to the Agent) of proper financing statements duly filed under the Uniform
Commercial Code (or any equivalent or similar legislation) of all jurisdictions
as may be necessary or, in the Agent’s opinion, desirable to effectively perfect
the interests in the personal property and fixtures granted pursuant hereto.

 

(b) All corporate and legal proceedings and all instruments and documents in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in content, form and substance to the Noteholders, and
the Noteholders shall have received any and all further information and
documents which the Noteholders may reasonably have requested in connection
therewith, such documents where appropriate to be certified by proper corporate
or governmental authorities.

 



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties. The Company represents and
warrants as follows:

 

(a) Organization. The Company and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the state of its
formation, and has all requisite corporate power and authority to own and
operate its properties and to carry out its business. The Company and each of
its Subsidiaries is also duly qualified and in good standing in all applicable
jurisdictions to carry on its business except in jurisdictions where the failure
to be so qualified or in good standing has not had and will not have a Material
Adverse Effect.

 

(b) Authorization. The execution, delivery and performance by each Credit Party
of the Note Documents executed by it, are within such Credit Party’s corporate
powers and have been duly authorized by all necessary corporate action.

 

(c) No Conflict. The execution, delivery and performance by each Credit Party of
the Note Documents executed by it do not (i) violate such Credit Party’s
charter, by-laws or other organizational document or (ii) violate any law or
regulation (including Regulations T, U and X) applicable to such Credit Party or
any order, judgment or decree of any court or governmental agency body binding
on such Credit Party, or (iii) result in a breach of or a default under, or
result in or require the imposition of a Lien pursuant to any contract binding
on such Credit Party.

 

(d) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by any Credit Party of
the Note Documents.

 

(e) Validity. The Note Documents are the binding obligations of the each Credit
Party that is a party thereto, enforceable in accordance with their respective
terms; except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

(f) Company S.E.C. Filings. The Company has timely filed with the S.E.C. all
reports, schedules, forms, statements and other documents (including exhibits)
required to be filed under the Securities Act and the Exchange Act from January
1, 2000 through the date of this Agreement. All reports, schedules, forms,
statements and other documents (including exhibits) filed by the Company with
the S.E.C. pursuant to the Securities Act and the Exchange Act since January 1,
2000 are referred to herein as the “Company S.E.C. Filings.” The S.E.C. Filings
(i) were prepared in compliance, in all material respects, with the applicable
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations thereunder, and (ii) did not at the time they were
filed contain any untrue statement of material fact or omit to state a material
fact required to be stated in such Company S.E.C. Filings or necessary to make
the statements therein, in light of the circumstances in which they were made,
not false or misleading, and (iii) in the event of subsequent modifications of
the circumstances or

 



--------------------------------------------------------------------------------

the basis on which they had been made, were, to the extent required by the
Securities Act and the Exchange Act, as the case may be, timely amended in order
to make them not false or misleading in any material respect in the light of
such new circumstances or basis.

 

(g) As of the date of this Agreement, (i) the Senior Credit Agreement is in full
force and effect, (ii) all of the representations and warranties made by the
Company pursuant to the Senior Credit Agreement are true and correct in all
material respects, and (iii) no Event of Default or Default, as such term are
defined in the Senior Credit Agreement, has occurred and is continuing under the
Senior Credit Agreement.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.01. Affirmative Covenants. So long as any Obligation shall remain
unpaid, the Company will, unless the Majority Holders shall otherwise consent in
writing:

 

(a) Financial Information. Furnish to each Noteholder and the Agent as soon as
available, copies of all reports which the Company sends to any of its public
security holders, and copies of all reports and registration statements which
the Company or any Subsidiary files with the S.E.C. or any national securities
exchange; and

 

(b) Notices and Information. Deliver to the Agent and each Noteholder:

 

(i) promptly upon any officer of the Company obtaining knowledge (a) of any
condition or event which constitutes an Event of Default or (b) of a condition
or events that would reasonably be expected to cause a Material Adverse Effect,
an officers’ certificate specifying the nature and period of existence of any
such condition or event, or specifying the notice given or action taken by such
holder or Person and the nature of such claimed Event of Default, event or
condition, and what action the Company has taken, is taking and proposes to take
with respect thereto; and

 

(ii) promptly, and in any event within ten (10) days after request, such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by the Agent.

 

(c) Corporate Existence, Etc. At all times preserve and keep in full force and
effect its and its Subsidiaries’ corporate existence; provided, however, that
the corporate existence of any such Subsidiary may be terminated if such
termination is in the best interest of the Company and is not materially
disadvantageous to the holder of any Note.

 

(d) Inspection. Permit any authorized representatives designated by the Agent to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, including its and their financial and accounting records, and to
make copies and take extracts therefrom, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all at such reasonable times during normal business hours and as
may be reasonably requested.

 



--------------------------------------------------------------------------------

(e) Compliance with Laws, Etc. Exercise, and cause each of its Subsidiaries to
exercise, all due diligence in order to comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
including, without limitation, all Environmental Laws, noncompliance with which
counsel reasonably be expected to cause, either individually or in the
aggregate, a Material Adverse Effect.

 

(f) Further Assurances. Promptly upon request by the Agent, the Company shall
(and shall cause any of its Subsidiaries to) take such additional actions as the
Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Note Documents, (ii) so
long as the Notes are outstanding, to subject to the Liens created by any of the
Note Documents any of the properties, rights or interests covered by any of the
Note Documents, (iii) so long as the Notes are outstanding, to perfect and
maintain the validity, effectiveness and priority of any of the Liens covered by
each Note Documents and the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Agent and Noteholders the rights granted or now or hereafter intended to be
granted to the Agent and the Noteholders under any Note Document or under any
other document executed in connection therewith. Without limiting the generality
of the foregoing and except as otherwise approved in writing by Majority
Holders, the Company shall cause any of its Subsidiaries to guaranty the Notes
and related obligations and to cause each such Subsidiary to grant to Agent, for
the benefit of Agent and Purchasers, a security interest in all of such
Subsidiary’s property (if any) that secures any obligations under the Senior
Credit Agreement to secure such guaranty, which Lien shall be junior to the Lien
in such property secured by any obligations under the Senior Credit Agreement.
Furthermore and except as otherwise approved in writing by Majority Holders, so
long as the Notes are outstanding, Company and each other Subsidiary of Company
shall pledge a Lien in the stock or other equity interest of each of its
Subsidiaries to Agent, for the benefit of Agent and Noteholders to the extent
that such stock or other equity interests secure obligations under the Senior
Credit Agreement, to secure the Notes and related obligations which Lien shall
be junior to the Lien in such property securing any obligations under the Senior
Credit Agreement.

 

SECTION 6.02. Negative Covenants. So long as any Obligation shall remain unpaid,
the Company will not, without the written consent of the Majority Holders:

 

(a) Limitation on Liens. The Company shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for:

 

(i) Liens created hereunder or under any other of the Note Documents;

 

(ii) Liens for taxes, assessments, governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Company or a Subsidiary, as applicable, in conformity with
GAAP;

 



--------------------------------------------------------------------------------

(iii) Liens created by operation of law not securing the payment of Indebtedness
for money borrowed or guaranteed, including carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business;

 

(iv) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

(v) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(vi) easements, rights-of-way, restrictions and other similar encumbrances on
real property incurred in the ordinary course of business which, in the
aggregate, could not reasonably be expected to cause a Material Adverse Effect;

 

(vii) Liens securing Indebtedness permitted under Section 6.02(b)(v); provided
that (A) any such Lien attaches to the property financed thereby concurrently
with or within ninety days after the acquisition thereof, (B) such Lien attaches
solely to such property and is not spread to cover additional property and (C)
the principal amount of the debt secured thereby does not exceed 100% of the
cost of such property;

 

(viii) any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;

 

(ix) Liens arising in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods by the Company or any Subsidiary;

 

(x) attachment and judgment Liens not otherwise constituting an Event of
Default;

 

(xi) Liens on assets of a Person that becomes a direct or indirect Subsidiary of
the Company after the date of this Agreement, provided, however, that such Liens
exist at the time such Person becomes a Subsidiary and are not created in
anticipation thereof;

 

(xii) Liens described in Schedule 6.02(a)(xii) annexed hereto;

 

(xiii) licenses (with respect to intellectual property and other property),
leases or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

 



--------------------------------------------------------------------------------

(xiv) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

 

(xv) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property; and

 

(xvi) the Senior Lender Liens.

 

In connection with the granting of Liens of the type described in clause (vii)
of this Section 6.02(a) by the Company or any Subsidiary, the Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such liens).

 

(b) Limitation on Indebtedness. The Company shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness except
for:

 

(i) Indebtedness created hereunder, under the other Note Documents and under the
Senior Debt Documents;

 

(ii) Indebtedness owing by any wholly-owned Subsidiary to the Company or any
other wholly-owned Subsidiary, and Indebtedness owing by the Company to any
wholly-owned Subsidiary;

 

(iii) Indebtedness (A) under any interest rate swap or other hedging agreement,
(B) evidenced by performance bonds issued in the ordinary course of business or
reimbursement obligations in respect thereof, or (C) for bank overdrafts
incurred in the ordinary course of business that are promptly repaid;

 

(iv) trade credit incurred to acquire goods, supplies, services and incurred in
the ordinary course of business;

 

(v) Capitalized Lease Obligations and purchase money Indebtedness in a principal
amount not exceeding $500,000 outstanding at any time;

 

(vi) subordinated debt on terms acceptable to the Agent, (a list of such
existing debt is set forth on Schedule 6.02(b)(vi) hereto);

 

(vii) Indebtedness, which shall be unsecured, not otherwise permitted in any
other provision of this Section 6.02(b); provided that the sum of the principal
amount of such Indebtedness, plus the principal amount of Indebtedness
outstanding under Section 6.02(b)(v) above, shall at no time exceed $500,000 in
the aggregate;

 

(viii) The Company or a Subsidiary of the Company may become and remain liable
with respect to Indebtedness of any Person assumed in connection

 



--------------------------------------------------------------------------------

with any acquisition of such Person (or all or a portion of its assets) and a
Person that becomes a direct or indirect wholly owned Subsidiary of the Company
as a result of any acquisition hereof may remain liable with respect to
Indebtedness existing on the date of such acquisition, provided that such
Indebtedness is not created in anticipation of such acquisition; and

 

(ix) Indebtedness in an aggregate principal amount not to exceed $2,400,000
secured by a Lien on the property located at 375 West Street, West Bridgewater,
MA.

 

(c) Limitation on Restricted Payments. The Company shall not, and shall not
permit any of its Subsidiaries to, (i) if a corporation, declare or pay any
dividend (other than dividends or other distributions payable solely in common
stock or warrants or similar interests of the Company or its Subsidiaries) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Company or its
Subsidiaries or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, (excluding the Company’s existing
$2,000,000 Capital Stock buy back plan), and (ii) if a partnership or a limited
liability the Company, make any distribution with respect to the ownership
interests therein, or, in either case, any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Company or any Subsidiary (such declarations, payments,
setting apart, purchases, redemptions, defeasance, retirements, acquisitions and
distributions being herein called “Restricted Payments”); provided, however,
that (x) the Subsidiaries may make Restricted Payments to the Company or to any
wholly-owned Subsidiary, (y) the Company may make Restricted Payments to redeem
from current or former officers, employees or directors shares of the Company’s
common stock, warrants or options to acquire any such shares, provided that the
following conditions are satisfied with respect to this clause (Y): (A) no Event
of Default has occurred and is continuing and (B) the aggregate Restricted
Payments permitted under this clause (Y) during the term of this Agreement shall
not exceed $500,000 and (iii) the Company may make Restricted Payments
consisting of dividends on the Company’s common stock or to repurchase or redeem
shares of the Company’s common stock pursuant to the Company’s stock repurchase
plan initially adopted by its Board of Directors prior to the date hereof;
provided that the following conditions are satisfied with respect to this clause
(Z): (A) no Event of Default has occurred and is continuing and (B) the
aggregate Restricted Payments permitted under this clause (Z) during the term of
this Agreement shall not exceed $2,000,000.

 

(d) Consolidation, Merger. The Company shall not, and shall not permit any
Subsidiary to, (a) amend its Organic Documents in any way that could have a
Material Adverse Effect, (b) enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) except any merger, consolidation or amalgamation of
a Subsidiary into the Company, or of a Subsidiary or the Company with another
entity as a result of an Acquisition not prohibited under the Senior Credit
Agreement, provided that in all cases involving the Company the Company is the
survivor thereof, or between or among the Domestic Subsidiaries; provided that
the Company shall give the Noteholders thirty days’ prior written notice thereof
and shall comply with all reasonable actions requested by the Agent to protect
and maintain its Liens granted pursuant to the Note Documents; or (d) except as

 



--------------------------------------------------------------------------------

permitted by Section 6.02(e) below, convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets.

 

(e) Limitation on Sale of Assets. The Company shall not, and shall not permit
any of its Subsidiaries to, make any Asset Disposition unless either (A) (i)
such Asset Disposition is for fair market value, (ii) the consideration for such
Asset Disposition is (a) all cash, or (b) not less than 25% cash with the
balance payable over the remaining useful life of the asset pursuant to the
terms of a promissory note payable to the Company or its order secured by the
assets disposed of, or other assets of substantially similar or greater quality,
value and utility, (iii) no Event of Default has occurred and is continuing or
would result from such Asset Disposition and (iv) the consideration for such
Asset Disposition, when aggregated with the consideration for all previous Asset
Dispositions during the same fiscal year, does not exceed $1,500,000 or (B) such
Asset Disposition is consented to by the Majority Holders.

 

To the extent the Majority Holders waive the provisions of this Section 6.02(e)
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.02(e), such Collateral shall be sold free and clear
of the Liens created by the Note Documents, and the Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Company shall fail to pay any installment of the principal of any of the
Notes when due, or the Company shall fail to pay any installment of interest on
any of the Notes when due, or any other amount payable hereunder or under any
other Note Documents within 10 days after any such interest or other amount
becomes due; or

 

(b) any representation or warranty made by the Company (or any of its officers)
herein or in any other Note Document, as applicable, or which is contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement or any other Note Document shall
prove to have been incorrect in any material respect when made; or

 

(c) the Company shall default in the observance or performance of any agreement
contained in Sections 6.01(b)(i) or any provision of Section 6.02 hereof; or

 

(d) the Company shall default in the observance or performance of any other
agreement contained in this Agreement or the other Note Documents (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice
thereof from the Noteholders to the Company and (ii) actual knowledge thereof by
an officer of the Company; or

 



--------------------------------------------------------------------------------

(e) the Company shall (i) default in any payment of principal or interest,
regardless of the amount, due in respect of any Indebtedness (other than the
Notes), under the same indenture or other agreement, if the maximum principal
amount of Indebtedness covered by such indenture or agreement is $500,000 or
greater, in either case beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, whether or
not such default has been waived by the holders of such Indebtedness; or (ii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, such Indebtedness to become due prior to its stated maturity; or

 

(f) (i) the Company or any of its Subsidiaries shall commence any voluntary
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
of its Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Company or any of its
Subsidiaries any involuntary case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment and (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 60 days; or (iii) there shall
be commenced against the Company or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Company shall take any action in writing in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Company or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due or
there shall be a general assignment for the benefit of creditors; or

 

(g) one or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance under which the insurer has acknowledged liability in
writing) of $500,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof or in any event five days before the date of any sale pursuant
to such judgment or decree; or any non-monetary judgment or order shall be
entered against the Company or any of its subsidiaries that could have a
Material Adverse Effect and either (i) enforcement proceedings shall have been
commenced by any Person upon such judgment which has not been stayed pending
appeal or (ii) there shall be any period of 10 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(h) any material provision of any Note Document, after delivery thereof pursuant
to the provisions hereof, shall, for any reason other than pursuant to the terms
thereof,

 



--------------------------------------------------------------------------------

cease to be valid or enforceable in accordance with its terms, or any Lien
created under any Note Document shall for any reason other than pursuant to the
terms thereof, cease to be a valid and perfected second priority (except for as
permitted by Section 6.02(a) hereof) Lien in any material portion of the
Collateral or the property purported to be covered thereby;

 

(i) The Company shall fail to pay obligations under the Senior Credit Agreement
when due or, upon an Event of Default under, and as defined in the Senior Credit
Agreement, the Obligations of the Company under the Senior Credit Agreement
shall be declared, or become due, prior to their stated maturity date.

 

THEN, and in any such event, (i) upon the occurrence of any Event of Default
described in clause (f) above, all Obligations under this Agreement, the Notes
and the other Note Documents shall automatically become due and payable; and
(ii) upon the occurrence of any other Event of Default, the Agent shall at the
request, or may with the consent, of the Majority Holders, by notice to the
Company, declare the Notes hereunder, with accrued interest thereon, and all
other Obligations under this Agreement, including, if applicable, a Prepayment
Fee, the Notes and the other Note Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In either case, the
Noteholders may enforce any or all of the Liens and other rights and remedies
created pursuant to any Note Document or available at law or in equity. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Company.

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01. Authorization and Action. Each Noteholder hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Holders, and such
instructions shall be binding upon all Noteholders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or applicable law. The Agent agrees to give to each Noteholder prompt notice of
each notice given to it by the Company pursuant to the terms of this Agreement.

 

SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee of any Note
as the holder thereof until the Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form satisfactory to the Agent;
(ii) may consult with legal counsel (including counsel for the Company),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or

 



--------------------------------------------------------------------------------

omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Noteholder and shall not be responsible to any Noteholder for any
statements, warranties or representations made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Company or to inspect the property (including the
books and records) of the Company; (v) shall not be responsible to any
Noteholder for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (vi) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 8.03. David Barrett Inc. and Affiliates. With respect to any Note issued
to it, David Barrett Inc. shall have the same rights and powers under this
Agreement as any other Noteholder and may exercise the same as though it were
not the Agent; and the term “Noteholder” or “Noteholders” shall, unless
otherwise expressly indicated, include David Barrett Inc. in its individual
capacity. David Barrett Inc. and its affiliates may lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Company, any of its Subsidiaries and any Person who may do business with or
own securities of the Company or any such Subsidiary, all as if David Barrett
Inc. were not the Agent and without any duty to account therefor to the
Noteholders.

 

SECTION 8.04. Noteholder Credit Decision. Each Noteholder acknowledges that it
has, independently and without reliance upon the Agent or any other Noteholder
and based on the financial statements of the Company and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Noteholder also acknowledges that it
will, independently and without reliance upon the Agent or any other Noteholder
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 8.05. Indemnification. The Noteholders agree to indemnify the Agent (to
the extent not reimbursed by the Company), ratably according to the respective
principal amounts of the Notes held by each of them, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent under this Agreement, provided that no Noteholder shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Noteholder agrees to reimburse the Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company.

 



--------------------------------------------------------------------------------

SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Noteholders and the Company and may be removed at
any time with or without cause by the Majority Holders. Upon any such
resignation or removal, the Majority Holders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Majority Holders, and shall have accepted such appointment, within thirty (30)
days after the retiring Agent’s giving of notice of resignation or the Majority
Holders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Noteholders, appoint a successor Agent. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

 

ARTICLE IX

 

SECURITY INTERESTS

 

As security for the payment and performance of the Obligations, the Company, for
valuable consideration, the receipt of which is acknowledged, hereby grants to
the Agent on behalf of itself and each of the Noteholders a security interest in
all of the Company’s tangible and intangible personal property, whether now
owned or existing, or hereafter acquired or arising, specifically excluding the
Company’s property located in West Bridgewater, MA, but including:

 

(a) all Accounts;

 

(b) all Inventory;

 

(c) all equipment, machinery, tools, dies, molds, furniture, furnishings, all
tangible personal property similar to any of the foregoing, and all equipment as
defined in Section 9109(2) of the UCC, wherever the same may be located;

 

(d) all general intangibles including, without limitation, customer lists,
contract rights, causes of action, goodwill, royalties, licenses, franchises,
permits, intellectual property, blueprints, drawings, manuals, technical data,
trade secrets, trade names, trademarks, and copyrights;

 

(e) all chattel paper of every kind and description, including all additions
thereto and substitutions therefor;

 

(f) all rights to the payment of money, including without limitation, amounts
due from affiliates, all tax refunds of every kind and nature including loss
carryback refunds, insurance policies and proceeds, factoring agreements, and
all rights to deposit or advance payments;

 

(g) all business records and files (including, without limitation, computer
programs, disks, tapes and related electronic data processing media) and writing
of the Company

 



--------------------------------------------------------------------------------

in which the Company has an interest in any way relating to the foregoing
property, and all rights of the Company to retrieval from third parties of
electronically processed and recorded all documents, documents of title, and
instruments (whether negotiable or non-negotiable);

 

(h) all documents, documents of title and instruments (whether negotiable or
non-negotiable);

 

(i) all investment property;

 

(j) all letter-of-credit rights;

 

(k) all goods;

 

(l) all deposit accounts;

 

(m) all letter-of-credit rights;

 

(n) all other Collateral;

 

(o) all supporting obligations, including liens, guaranties and securities for
any of the foregoing (a) through (m); and

 

(p) all products of, accessions to, and proceeds (including insurance proceeds)
of any of the foregoing (a) through (o).

 

For purposes hereof, “Accounts” means “accounts,” as such term is defined in the
UCC, now owned or hereafter created or acquired by the Company, including (a)
all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by “chattel paper,”
“documents” or “instruments” (as such terms are defined in the UCC)), whether
arising out of goods sold or services rendered by it or from any other
transaction (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all purchase orders or receipts
for goods or services, (c) all rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all monies due or to become due to the Company under all purchase orders and
contracts for the sale of goods or the performance of services or both by the
Company or in connection with any other transaction (whether or not yet earned
by performance on the part of the Company) now or hereafter in existence,
including the right to receive the proceeds of such purchase orders and
contracts, and (e) all collateral security and guaranties of any kind, now or
hereafter in existence, given to the Company by any Person with respect to any
of the foregoing.

 

For purposes hereof, “Inventory” means all “inventory,” as such term is defined
in the UCC, now owned or hereafter acquired by the Company, wherever located,
including all goods, merchandise and other personal property held for sale or
lease by the Company, or which is furnished by the Company under any contract of
service or is held by the Company as raw materials, work or goods in process,
materials and supplies of every nature used or consumed or to be used or
consumed by the Company in the ordinary course of its business.

 



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of the
Note Documents nor consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Holders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Noteholder affected thereby, do any of the following: (a) reduce
the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (b) postpone any date fixed for any payment of principal of, interest
on, or any other amounts payable under the Notes, (c) change the percentage of
the aggregate unpaid principal amount of the Notes, or the number of
Noteholders, which shall be required for the Noteholders or any of them to take
any action hereunder, (d) amend this Section 10.01, (e) release any Guaranty or
any material portion of the Collateral from the security interest of the Agent
except as otherwise permitted by this Agreement; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Noteholders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any other Note Document.

 

SECTION 10.02. Notices, Etc. Except as otherwise set forth in this Agreement,
all notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex or telecopy communication) and mailed or
telegraphed or telexed or sent by telecopy or delivered, if to the Company, at
its address set forth on the signature page hereof; and if to any Noteholder or
the Agent, at its address set forth on the signature page hereof; or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall be
effective when deposited in the mails, delivered to the telegraph company, sent
by telex or sent by telecopy, respectively, except that notices and
communications to the Agent shall not be effective until received by the Agent.

 

SECTION 10.03. No Waiver; Remedies. No failure on the part of the Agent or any
Noteholder to exercise, and no delay in exercising, any right under any of the
Note Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any of the Note Documents preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 10.04. Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Agent (including reasonable attorney’s fees) in connection
with the preparation, amendment, modification, enforcement (including, without
limitation, in appellate, bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceedings) or restructuring of the Note Documents.

 

SECTION 10.05. Indemnity. Whether or not the transactions contemplated hereby
shall be consummated, the Company agrees to indemnify, pay and hold the Agent,
and each

 



--------------------------------------------------------------------------------

Noteholder, and the shareholders, officers, directors, employees and agents of
the Agent and each Noteholder, harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not any of the
foregoing Persons is a party to any litigation), including, without limitation,
reasonable attorneys’ fees and costs and costs of investigation, document
production, attendance at a deposition, or other discovery, with respect to or
arising out of this Agreement or the Note Documents or any use of proceeds
hereunder, or any claim, demand, action or cause of action being asserted
against the Company or any of its Subsidiaries (collectively, the “Indemnified
Liabilities”), provided that the Company shall have no obligation hereunder with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of any such Persons. If any claim is made, or any action, suit or
proceeding is brought, against any Person indemnified pursuant to this Section,
the indemnified Person shall notify the Company of such claim or of the
commencement of such action, suit or proceeding, and the Company will assume the
defense of such action, suit or proceeding, employing counsel selected by the
Company and reasonably satisfactory to the indemnified Person, and pay the fees
and expenses of such counsel. This covenant shall survive termination of this
Agreement and payment of the outstanding Notes.

 

SECTION 10.06. Transfer of Notes.

 

(a) Noteholders acknowledge that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, and
that the Credit Parties are not required to register the Notes.

 

(b) Each of the Noteholders hereby represents and warrants to the Credit Parties
that it is an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act and is acquiring the Notes for investment for its own account,
with no present intention of dividing its participation with others (except for
a potential transfer or transfers of the Notes to an affiliate or affiliates of
Noteholders) or reselling or otherwise distributing the same in violation of the
Securities Act or any applicable state securities laws. The Credit Parties may
place an appropriate legend on the Notes owned by Noteholders concerning the
restrictions set forth in this Section 10.06. Upon the assignment or transfer by
Noteholders or any of its successors or assignees of all or any part of the
Notes, the term “Noteholder” as used herein shall thereafter mean, to the extent
thereof, the then holder or holders of such Notes, or portion thereof.

 

(c) Subject to Section 10.06(b) hereof, a holder of a Note may transfer such
Note to a new holder, or may exchange such Note for Notes of different
denominations (but in no event of denominations of less than $100,000 in
original principal amount), by surrendering such Note to the Company duly
endorsed for transfer or accompanied by a duly executed instrument of transfer
naming the new holder (or the current holder if submitted for exchange only),
together with written instructions for the issuance of one or more new Notes
specifying the respective principal amounts of each new Note and the name of
each new holder and each address therefor. The Company shall simultaneously
deliver to such holder or its designee such new Notes, shall mark the
surrendered Notes as canceled and shall provide notice of such transfer to
Agent. In lieu of the foregoing procedures, a holder may assign a Note (in whole
but not in part) to a new holder by sending written notice to the Company and
Agent of such assignment specifying the new holder’s name and address; in such
case, the Company shall

 



--------------------------------------------------------------------------------

promptly acknowledge such assignment in writing to both the old and new holder.
The Company shall not be required to recognize any subsequent holder of a Note
unless and until the Company have received reasonable assurance that all
applicable transfer taxes have been paid.

 

(d) Upon receipt of evidence reasonably satisfactory to the Company of the
mutilation, destruction, loss or theft of any Notes and the ownership thereof,
the Company shall, upon the written request of the holder of such Notes, execute
and deliver in replacement thereof new Notes in the same form, in the same
original principal amount and dated the same date as the Notes so mutilated,
destroyed, lost or stolen; and such Notes so mutilated, destroyed, lost or
stolen shall then be deemed no longer outstanding hereunder. If the Notes being
replaced have been mutilated, they shall be surrendered to the Company; and if
such replaced Notes have been destroyed, lost or stolen, such holder shall
furnish the Company with an indemnity in writing to save it harmless in respect
of such replaced Note.

 

(e) Nothing contained in this Section 10.06 shall limit the full force or effect
of any representation, agreement or warranty made herein or in connection
herewith to Noteholder.

 

SECTION 10.07. Effectiveness; Binding Effect; Governing Law. This Agreement
shall become effective when it shall have been executed by the Company, the
Agent and each Noteholder and thereafter shall be binding upon and inure to the
benefit of the Company, the Agent, each Noteholder and their respective
successors and assigns, except that the Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Agent and all the Noteholders. THIS AGREEMENT AND THE NOTES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES WHICH WOULD
RESULT IN THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

SECTION 10.08. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
NOTE DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS NOTE TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.

 

SECTION 10.09. Consent to Jurisdiction. All judicial proceedings brought against
the Company with respect to this Agreement and the Note Documents may be brought
in any state or federal court of competent jurisdiction in the State of
California, and by execution and delivery of this Agreement, the Company accepts
for itself and in connection with its properties, generally and unconditionally,
the nonexclusive jurisdiction of the aforesaid courts, and irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement. The
Company irrevocably waives any right it may have to assert the doctrine of forum
non conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section.

 



--------------------------------------------------------------------------------

SECTION 10.10. Entire Agreement. This Agreement with Exhibits and Schedules and
the other Note Documents embody the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 10.11. Separability of Provisions; Headings. In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. Section headings in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

 

SECTION 10.12. Obligations Several. The obligation of each Noteholder hereunder
is several, and no Noteholder shall be responsible for the obligation or
commitment of any other Noteholder hereunder. Nothing contained in this
Agreement and no action taken by the Noteholders pursuant hereto shall be deemed
to constitute the Noteholders to be a partnership, an association, a joint
venture or any other kind of entity.

 

SECTION 10.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 10.14. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default if such action is taken or condition
exists.

 

SECTION 10.15. Subordination. THE OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR AND
SUBORDINATION AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF SEPTEMBER
14, 2004, AMONG SENIOR AGENT, BROWN BROTHERS HARRIMAN & CO., AS COLLATERAL AGENT
FOR THE SENIOR LENDERS, AGENT, AND THE COMPANY, TO THE INDEBTEDNESS AND OTHER
LIABILITIES OWED BY THE LOAN PARTIES UNDER AND PURSUANT TO THE SENIOR CREDIT
AGREEMENT, AND EACH RELATED “LOAN DOCUMENT” (AS DEFINED THEREIN), AND EACH
HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, ACKNOWLEDGES AND AGREES TO BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

       

SERACARE LIFE SCIENCES, INC.

            /s/    TIM T. HART                     Tim T. Hart,            
Chief Financial Officer        

Address:

       

1935 Avenida del Oro, Suite F

       

Oceanside, CA 92056

       

Attention: Tim T. Hart

       

THE AGENT:

       

David Barrett Inc.,

       

a California corporation

           

By:

  /s/    BARRY PLOST                    

Name:

  Barry Plost            

Title:

  President        

Address:

       

10431 Wilshire Blvd., Suite 1103

       

Los Angeles, CA 90024

       

Attention: Barry Plost

PRINCIPAL AMOUNT OF NOTES

     

THE NOTEHOLDERS:

$1,750,000

      /s/    BARRY PLOST                     Barry Plost,             an
individual        

Address:

       

10431 Wilshire Blvd., Suite 1103

       

Los Angeles, CA 90024

       

Attention: Barry Plost

 

S-1



--------------------------------------------------------------------------------

$1,750,000

      /s/    DR. BERNARD L. KASTEN                     Bernard Kasten,          
  an individual        

Address:

       

4380 27th Court, S.W. #104

--------------------------------------------------------------------------------

       

Naples, FL 34116

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

Attention: Bernard Kasten, Jr., MD

$500,000

      /s/    JACOB SAFIER                    

By:

  Jacob Safier            

Name: 

               

Title:

  an individual        

Address:

       

626 Oak Drive

--------------------------------------------------------------------------------

       

Far Rockaway, NY 11691

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

Attention: 

  Barry

 

S-2



--------------------------------------------------------------------------------

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR AND SUBORDINATION
AGREEMENT (AS THE SAME MAY BE AMENDED, MODIFIED, EXTENDED, SUPPLEMENTED,
SUPERCEDED OR RESTATED, THE “SUBORDINATION AGREEMENT”) DATED AS OF SEPTEMBER 14,
2004, AMONG BROWN BROTHERS HARRIMAN & COMPANY, AS COLLATERAL AGENT, UNION BANK
OF CALIFORNIA, N.A., AS ADMINISTRATIVE AGENT AND DAVID BARRETT INC. AS
ADMINISTRATIVE AGENT FOR THE SUBORDINATE CREDITORS (AS DEFINED THEREIN) AND IS
ACKNOWLEDGED AND CONSENTED TO BY SERACARE LIFE SCIENCES, INC., TO THE SENIOR
INDEBTEDNESS (AS DEFINED THEREIN); AND EACH HOLDER HEREOF, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE LAW. THEY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF (i) AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR (ii) THE EXISTENCE OF AN EXEMPTION FROM REGISTRATION.

 

FORM OF SUBORDINATED SECURED NOTE DUE MARCH 15, 2009

 

No.         

  September 14, 2004

 

$                    

 

FOR VALUE RECEIVED, the undersigned, SeraCare Life Sciences, Inc. (the
“Company”) hereby promises to pay to                      or registered assigns
(the “Holder or “Noteholder”), the principal sum of
                                     Dollars ($                    ), with
interest thereon, on the terms and conditions set forth in that certain
Subordinated Note Agreement dated as of September 14, 2004 among the Company,
the Noteholder and David Barrett Inc. as Administrative Agent for the Noteholder
(as the same may be amended, modified, extended, supplemented, superceded or
restated, the “Note Agreement”).

 

Payments of principal of, interest on and any premium with respect to this Note
are to be made in lawful money of the United States of America by check mailed
and addressed to the registered Holder hereof at the address shown in the
register maintained by the Issuers for such purpose, or, at the option of the
Holder, in such manner and at such other place in the United States of America
as the Holder hereof shall have designated to the Company in writing.

 



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary in this Note, the Note Agreement
or any other agreement, the Issuers shall not be required to pay, and the Holder
shall not be permitted to contract for, take, reserve, charge or receive, any
compensation which constitutes interest under applicable law in excess of the
maximum amount of interest permitted by law (the “Maximum Lawful Rate”).

 

If at any time such compensation exceeds the Maximum Lawful Rate, then, so long
as the Maximum Lawful Rate would be exceeded, the rate of interest under this
Note shall be equal to the Maximum Lawful Rate. If at any time thereafter the
rate of interest payable under this Note is less than the Maximum Lawful Rate,
the Issuers shall continue to pay interest under this Note at the Maximum Lawful
Rate until such time as the total interest paid by the Issuers is equal to the
total interest that would have been paid had applicable law not limited the
interest rate payable under the Note.

 

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to the Note Agreement and is entitled to the benefits thereof. All
terms used herein shall have the meanings ascribed to them in the Note
Agreement. Each Holder of this Note will be deemed, by its acceptance hereof, to
have agreed to the provisions and to have made the representations and
warranties set forth in Section 9.06 of the Note Agreement.

 

The Notes are issuable as registered notes. This Note is transferable only by
surrender hereof at the principal executive office of the Issuers, duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered Holder of this Note or as otherwise provided in the Note Agreement.

 

This Note is also subject to optional prepayment, in whole or in part at the
times and on the terms specified in the Note Agreement, but not otherwise.

 

If an Event of Default as defined in the Note Agreement occurs and is
continuing, the unpaid principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
premium) and with the effect provided in the Note Agreement.

 

Payments of principal, interest on and any premium with respect to this Note and
all Obligations of the Issuers under the Note Agreement are guarantied by the
Parent pursuant to the Note Agreement.

 

The Company hereby unconditionally waives any and all right to presentment,
demand, protest or (except as expressly required hereby or by the Note
Agreement) notice of any kind and any defenses to payment and/or any rights to
setoff payment that the Company may have against the Holder or any other person,
including any person who assigned this Note to the Holder.

 

This Note and the rights and obligations of the parties hereto shall be deemed
to be contracts under the laws of the State of California and for all purposes
shall be governed by and construed and enforced in accordance with the laws of
said State, except for its rules relating to the conflict of laws.

 

2



--------------------------------------------------------------------------------

After the Holder of this Note receives payment in full of all amounts due to
such Holder under this Note, such Holder shall return the original of this Note
promptly to the Issuers marked “Satisfied”.

 

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Note and delivered it to Holder
as of the date first written above.

 

SERACARE LIFE SCIENCES, INC.

 

Tim T. Hart,

Chief Financial Officer

 

S-1